                         Case 1:20-cr-00289-RP Document 281 Filed 07/20/21 Page 1 of 2

                                             UNITED STATES DISTRICT COURT

                                                 Western District of Texas

                                                U.S. Pretrial Services Office
                                                                                                Austin Supervisor
                                                       July 15, 2021                           Amanda R. Ceballos
               Carlos J. Urrutia
      Chief U.S. Pretrial Services Officer
                                                                                                    Reply to:
               Antonio Acosta
                                                                                             501 W. 5th Street, #3200
                Deputy Chief
                                                                                                Austin, TX 78701
                                                                                                  512-916-5297
                Oscar Torres
             Ivonne Castanon
           Assistant Deputy Chief




United States Magistrate Judge
c/o U.S. Magistrate Courtroom Deputy
U.S. Courthouse
501 West 5th Street, Suite 3200
Austin, TX 78701

Re:        Charles Zenker
           CASE NO.: 1:20CR00289-1
           BOND VIOLATION – NO ACTION REQUESTED

Honorable Magistrate Judge:

On December 7, 2021, Charles Zenker was released by the Honorable Andrew Austin, U.S. Magistrate Judge,
on a personal recognizance bond with pretrial supervision. The defendant is scheduled for docket call on
September 9, 2021 for Count 1: Title 21 Section 846: Conspiracy to Distribute Controlled Substance – LSD,
Methamphetamine, and Fentanyl.

On June 30, 2021, the defendant submitted a positive cocaine test. On July 12, 2021, the defendant initial
denied any use of illicit drugs.

On July 13, 2021, the defendant’s attorney, Jeff Senter, left supervising officer, Kyona Stubbs, a voice message
indicating the defendant would like to amend his original denial statement.

On July 14, 2021, supervising officer, Kyona Stubbs, spoke with Mr. Senter, and he advised the defendant was
ready to admit his wrong and will contact officer shortly.

On July 14, 2021, the defendant called officer and admitted to using cocaine.



“. . . . striving to exemplify the highest ideals and standards in community corrections.”                          Page 1
                   Case 1:20-cr-00289-RP Document 281 Filed 07/20/21 Page 2 of 2

The defendant’s conditions of release are to participate in a program of inpatient or outpatient substance
abuse therapy and counseling and submit to testing for a prohibited substance if directed by pretrial services
office or supervising officer.

This officer respectfully recommends that the defendant be afforded the opportunity to participate in
intensive outpatient treatment and increased substance abuse testing as previously ordered by the Court.

Assistance United States Attorney Mark Marshall has been apprised of this matter and concurs with the
recommendation of Pretrial Services.

Respectfully,



Kyona Stubbs
U.S. Pretrial Services Officer
512-391-8779




Amanda R. Ceballos
Supervisory U.S. Pretrial Services Officer

cc:     U.S. District Judge      U.S. Attorney Defense Counsel

                         ✔
The Court does concur ___________                The Court does not concur ____________

                                                            ORDER OF COURT
                                              Considered and ordered this ___________
                                                                           20th         day of
                                              ________________, ________ and ordered filed
                                               July                2021
                                               and made part of the records in the above case.


                                               ______________________________________
                                                         U.S. Magistrate Judge




“. . . . striving to exemplify the highest ideals and standards in community corrections.”               Page 2
